DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  Zigee should be ZigBee.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21-25, 34-35 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipovic et al., (US 2015/0259078) in view of Chen, (From IDS: US 2015/0249777).

Regarding claim 21: Filipovic teaches a security device comprising: a body comprising a first end and a second end [See Fig 6D], the first end being threadable into a light socket [¶0004 teaches: a housing having a base portion that is capable of being fitted into a lamp source socket]; 
a camera [¶0030 teaches: equipped with cameras]; and 
a wireless repeater for receiving a wireless signal from a local network and repeating or boosting the wireless signal [¶0030 teaches: The HBS could also have a built in wireless backhaul module to provide wireless data backhaul. HBS can function as an Access Point, a small cell (e.g., pico, femto, macro micro), a repeater].

Chen teaches a camera with a lens disposed on the body [Abstract teaches: detection module with the camera lens; See Figure 2, element 51]. 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s teaching of a camera with a lens disposed on the body into Filipovic’s security device for the benefit, as taught by Chen, of filling the needs of users who desire multiple detection functions. [Chen, Description of the Prior Art]

Regarding claim 22: the essence of the claim is taught above in the rejection of claim 21.
In addition, Filipovic teaches wherein the wireless repeater extends the local network to allow another security device to receive the wireless signal [¶0030 teaches: an HBS having access to a power source can easily transform any location into an IOTs, connected environment to form a patch of network black spots i.e. extends the local network)].

Regarding claim 23: the essence of the claim is taught above in the rejection of claim 21.
In addition, Filipovic teaches wherein the wireless signal is one of Wifi, Z-Wave, Zigee, and cellular signals [¶0030 teaches: HBS can use wireless standards, such as third generation of mobile telecommunications technology (3G), fourth generation of mobile telecommunications technology (4G), fifth generation mobile networks (5G), Wireless Fidelity (IEEE 802.11- WiFi), millimeter wave (mm-wave), microwave, Worldwide Interoperability for Microwave Access (IEEE 802.16- WiMAX); and ¶0045 teaches: "Remote wireless terminal" as used herein may be device that is capable of transmitting and receiving data by wireless communication methods, e.g., by ZigBee®, Bluetooth®, WiFi, 2G (e.g., Global System for Mobile Communications (GSM)), 3G (e.g., Code Division Multiple Access (CDMA), Wideband CDMA (WCDMA), Time Division Synchronous CDMA (TDSCDMA) ), WiMax, 4G LTE, and/or 5G cellular communication standards.].

Regarding claim 24: the essence of the claim is taught above in the rejection of claim 21.
In addition, Filipovic teaches further comprising a wireless communication module disposed on the body [¶0035 teaches The housing of HBS 100 shown in FIG. 2 includes a power module 102, a communication module 110 (i.e. wireless communication module)]..

Regarding claim 25: the essence of the claim is taught above in the rejection of claim 24.
In addition, Filipovic teaches wherein the wireless communication module includes a wireless transmitter and a wireless receiver for transmitting and receiving data over a wireless network [¶0036 teaches: The communication module 110 may be used to send and receive data].

Regarding claim 34: the essence of the claim is taught above in the rejection of claim 21.
[¶0035 teaches: a light emitting source module (e.g., LED) 112; See Figs 4 and 5, element 112]

Regarding claim 35: the essence of the claim is taught above in the rejection of claim 21.
In addition, Filipovic teaches further comprising a light source disposed within the body of the security device [¶0035 teaches: a light emitting source module (e.g., LED) 112; See Fig 2, element 112 ]

Regarding claim 37: Filipovic teaches a system comprising: 
a plurality of security devices, each security device comprising [¶0008 teaches: a system
comprising: a plurality of poles each having Handy Base Stations (HBS's) mounted thereon]: 
a body comprising a first end and a second end [See Fig. 6D], the first end being threadable into a light socket [¶0008 teaches: each HBS having a base portion that is capable of being fitted into a power source socket]; 
camera [¶0030 teaches: HBS can be equipped with cameras]; and 
a wireless repeater for receiving a wireless signal from a local network and repeating or boosting the wireless signal [¶0038 teaches: Wireless Wide Area Network (WWAN) Modem 317 may include a baseband, radio frequency integrated circuit (RFIC), radio frequency front end module (RF FEM), and is able to connect to mobile networks through communication standards such as 3G, 4G and 5G. The HBS 300a may also include a Wireless Local Area Network (WLAN) modem 318 to connect through WiFi and Zigbee®. Connections from HBS 300a can be made via Near Field Communications (NFC), Bluetooth®, WHDMI, etc.], wherein the plurality of security devices enlarge the local network by each wireless repeater of each security device repeating or boosting the wireless signal [¶0038 teaches: communication (or connectivity processing) module 110 could have multiple radios inside to be used as repeaters].
However, it does not appear that Filipovic explicitly teaches a camera with a lens disposed on the body. 
Chen teaches a camera with a lens disposed on the body [Abstract teaches: detection module with the camera lens; See Figure 2, element 51]. 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s teaching of a camera with a lens disposed on the body into Filipovic’s security device for the benefit, as taught by Chen, of filling the needs of users who desire multiple detection functions. [Chen, Description of the Prior Art]

Regarding claim 38: the essence of the claim is taught above in the rejection of claim 37.
In addition, Filipovic teaches wherein the wireless signal is accessed by internet-enabled devices [¶0035 teaches: enable wired communication on the part of the HBS 100 typically through a utility company which provides their own Internet service; and ¶0036 teaches: The control module 110 may allow for a wireless connection to an access point (AP) (e.g., WiFi Access Point) with the Ethernet as a source for wireless backhaul. The term "backhaul" as used in this description shall be the implementation of wireless communications systems to transfer data from an end user to a node in a major network such as the Internet.].

Regarding claim 39: the essence of the claim is taught above in the rejection of claim 37.
In addition, Filipovic teaches wherein one of the plurality of security devices accesses the local network from the wireless signal repeated by another of the plurality of security devices [¶0036 teaches: module 110 can be wireless type using standard wireless communication protocols to interact with local mobile devices, a base station, and/or another HBS. Communication protocols may include Global System for Mobile Communication (GSM), Enhanced Data GSM Environment (EDGE), Code Division Multiple Access (CDMA), Wideband CDMA (WCDMA), Long Term Evolution (LTE) cellular Wireless Wide Area Network (WWAN) standards, Wireless Local Area Network (WLAN) IEEE 802.11 Wi-Fi standards, Worldwide Interoperability for Microwave Access (WiMax), Millimeter Wave Wireless Communications (mm-wave),microwave and/or Zigbee®.].

Regarding claim 40: the essence of the claim is taught above in the rejection of claim 37.
In addition, Filipovic teaches wherein the plurality of security devices create a wireless network [¶0032 teaches: A network of HBS's can relay high rate data such as sensor, image and/or videodata from the 4 types of vehicles to cloud servers or vehicles/traffic control centers; and ¶0036 teaches: module 110 can be wireless type using standard wireless communication protocols to interact with local mobile devices, a base station, and/or another HBS. Communication protocols may include Global System for Mobile Communication (GSM), Enhanced Data GSM Environment (EDGE), Code Division Multiple Access (CDMA), Wideband CDMA (WCDMA), Long Term Evolution (LTE) cellular Wireless Wide Area Network (WWAN) standards, Wireless Local Area Network (WLAN) IEEE 802.11 Wi-Fi standards, Worldwide Interoperability for Microwave Access (WiMax), Millimeter Wave Wireless Communications (mm-wave), microwave and/or Zigbee®.].

Allowable Subject Matter
Claims 26-33 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARNIE A MATT/            Primary Examiner, Art Unit 2485